 Case: 4:19-cv-00300-JMB Doc. #: 24 Filed: 03/20/19 Page: 1 of 2 PageID #: 1006



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 JOHN DOE,

        Plaintiff,

 v.                                                       Case No.: 4:19-cv-00300-JMB

 WASHINGTON UNIVERSITY

        Defendant.


             OPPOSITION OF DEFENDANT WASHINGTON UNIVERSITY
               TO PLAINTIFF’S MOTION FOR RECONSIDERATION

       On February 26, 2019, this Court entered an Order (Doc. #12) placing the Complaint and

exhibits in this action under seal. On March 4, 2019, Plaintiff John Doe filed a Motion to Clarify

that Order (Doc. #16), asking that the Court unseal the Complaint and many of the exhibits. The

Court denied the Motion to Clarify without prejudice on March 13, 2019 (Doc. #19). Later that

day, Plaintiff filed a Motion for Reconsideration (Doc. #20). Because Plaintiff’s Motion offers

no new reason why the Court should depart from its original Order, Defendant Washington

University opposes the motion on the same grounds as set forth in the University’s Response to

Plaintiff’s Motion to Clarify (Doc. #17).

       Given the sensitive nature of the subject matter, coupled with the proven difficulties in

managing the electronic filing process in a way that maintains appropriate confidentiality, there

is good cause under Local Rule 13.05 to keep the Court’s February 26 Order in place. The

Complaint and exhibits should remain under seal, at least until the Court determines after motion

practice whether the Complaint states a claim, or other measures are taken to ensure that the
 Case: 4:19-cv-00300-JMB Doc. #: 24 Filed: 03/20/19 Page: 2 of 2 PageID #: 1007



Complaint and exhibits do not expressly or by inference reveal identifying information of

nonparties.



Dated: March 20, 2019                        HAAR & WOODS, LLP


                                             /s/ Lisa A. Pake__________________
                                             Robert T. Haar, #30044MO
                                             Lisa A. Pake, #39397MO
                                             Matthew A. Martin, #64000MO
                                             1010 Market Street, Suite 1620
                                             St. Louis, MO 63101
                                             (314) 241-2224
                                             (314) 241-2227 (facsimile)
                                             roberthaar@haar-woods.com
                                             lpake@haar-woods.com
                                             mmartin@haar-woods.com
                                             Attorneys for Defendant Washington University




                                CERTIFICATE OF SERVICE
         I hereby certify that on March 20, 2019, I filed the foregoing Opposition of Defendant
Washington University to Motion for Reconsideration with the Clerk of the Court through the
CM/ECF system, which will send a notice of electronic filing to all counsel of record for the
parties.




                                                     __/s/ Lisa A. Pake




                                                2
